Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicants arguments and amendments, filed on 7/11/22, have been fully considered but they do not confer patentability on all of the instantly filed claims.  Applicants have amended independent claims 1, 10, and 17 to further limit variable A which must be at least one group selected from the six structures recited therein.  The previously relied upon prior art rejections to Lee et al. (US 2015/0001479) and Ito et al. (US 2013/0306958) have been withdrawn in light of these amendments.  None of the compounds taught or suggested by Lee et al. and Ito et la. satisfy the limitations regarding -L-A of claims 1, 10, and 17.  However, a new prior art rejection is described below.  Additionally, some claim objections and 112(d) rejections are described below.

Claim Objections
	Claims, 1, 10, and 17 are objected to.  Specifically, the second and 6th structures recited for variable A in each of claims 1, 10, and 17 are objected to.  In the second structure, variable R should be shown as a direct attachment and not a variable attachment as there is only one possible position for variable R to be in.  In the 6th structure, the # should be shown as a direct attachment and not a variable attachment as there is only one possible position for # to be in.
	Claims 12-14 are objected to.  Specifically, it appears that Applicants should amend each of claims 12-14 from “wherein the host material” as recited in each of claims 12-14 to --wherein the emitting material--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1, from which claim 5 directly depends, limits variable A to one of the six structures recited in claim 1.  Claim 5 cannot further limit variable A to include other structures.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.  Applicants could overcome this rejection by including those groups recited in claim 5 into claim 1 and cancel claim 5.
Claim 18 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1, from which claim 18 directly depends, limits variable R to a hydrogen atom and a C1-C6 alkyl group.  Claim 18 cannot further limit variable R to include other groups.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.  Applicants could overcome this rejection by including the other R groups recited in claim 18 into claim 1 and cancel claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 10, 12-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beak et al. (WO-2015122711, cited on Applicants information disclosure statement, filed on 9/2/20).  A machine translation of this document is included with this Office action.
Compound C-187 of Beak et al, which has the structure 
    PNG
    media_image1.png
    110
    71
    media_image1.png
    Greyscale
, anticipates all of the limitations of formula (I) of claims 1, 10, and 17.  Specifically, variable L is equal to a m-phenylenecarbazolyl group, and variable A is equal to a group satisfying the second structure of claims 1, 10, and 17 with variables Ar being equal to phenyl.  The m-phenylenecarbazolyl group is a C18 heteroaryl group which satisfies the limitations of claim 2.  The compounds taught by Beak et al., including compound C-187, are taught as being employed as host materials in an emission layer of an organic light-emitting device.  Said devices are exemplified to include an anode, a cathode, and a light-emitting layer which would include compounds C-XXX as a host material, thereby satisfying the device limitations of claims 10 and 17.  Last, Beak et al. teaches that the C-XXX compounds taught therein, which includes C-187, are employed as host materials in organic electroluminescent devices and the dopants include phosphorescent red, blue, and green dopants (paragraph 0407 of the machine translation).  Red, blue, and green emitters are known to have triplet energy levels which correspond to the respective triplet energy levels of claims 12-14.

Allowable Subject Matter
Claims 3, 4, 8, 9, 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The devices also include one of more of the layers required by claim 15.  Beak et al. does not teach or suggest compounds which have a linker L which satisfies claims 3 and 4.  Claims 8, 9, 11, and 16 are allowable for reasons already of record.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766